 


109 HR 4758 IH: To amend the Tennessee Valley Authority Act of 1933 to increase the membership of the Board of Directors and require that each State in the service area of the Tennessee Valley Authority be represented by at least 1 member.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4758 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Deal of Georgia introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Tennessee Valley Authority Act of 1933 to increase the membership of the Board of Directors and require that each State in the service area of the Tennessee Valley Authority be represented by at least 1 member. 
 
 
1.Membership of board of directorsSection 2(a)(1) of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831(a)(1)) is amended— 
(1)by striking 9 and inserting 13; and 
(2)by striking at least and all that follows and inserting , of whom at least 1 member shall be a legal resident of each State in the service area of the Corporation.. 
 
